DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2022 has been entered.
 
Response to Amendment
Applicant’s amendment filed 29 July 2022 is found to be supported in at least p. 6 lines 3-10 and Table 1 of the originally filed specification.  No new matter has been found.

Allowable Subject Matter
Claims 1, 4, 8-11, 14-15, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instant claims is that of Semel (US 6,068,813) and Omura (JP 2009-215630), both references previously of record.  Semel generally teaches a pre-alloyed iron powder including the optional use of additives of Mo, Cu, and Mn, but also teaches where these materials may be Si, Mg, W, Cr, Ni, Au, V, Nb, graphite, P, Al, and combinations thereof (Column 6 lines 19-32).  Accordingly, the instant combination of pre-alloyed powder consisting of the claimed materials and ratios would not have been obvious to one of ordinary skill in the art displaying ordinary creativity as the number of combinations and materials disclosed by Semel is near infinite.  Further, Tables 1 and 4 depict where the properties of the combinations in the resulting powder are not predictable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 29 July 2022, with respect to Double Patenting rejections have been fully considered and are persuasive.  The rejections of claim has been withdrawn.  Applicant has amended the claims beyond the scope of 16/979170, 16/978767, and 17/595648.
Applicant’s arguments, see remarks, filed 29 July 2022, with respect to 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 1, 3-4, 6, and 8-20 have been withdrawn. As outlined above, applicant has amended the claims beyond the scope of primary reference Semel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784